Matter of Ericelda M.S.S. (Graciela S.M.) (2015 NY Slip Op 07980)





Matter of Ericelda M.S.S. (Graciela S.M.)


2015 NY Slip Op 07980


Decided on November 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2014-10897
 (Docket No. G-5314/14)

[*1]In the Matter of Ericelda M. S. S. (Anonymous), appellant. Maria S. S. M. (Anonymous), petitioner; 
andGraciela S. M. (Anonymous), et al., respondents.


Leslie S. Lowenstein, Woodmere, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Julianne T. Capetola, J.), dated November 5, 2014. The order, after a hearing, dismissed the petition of Maria S. S. M. to be appointed guardian of the appellant for failure to state a cause of action. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
MASTRO, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court